UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1525



KATHLEEN R. KIRBY,

                                              Plaintiff - Appellant,

          versus


GENESIS PROPERTIES    AND   HUNT   INVESTMENTS;
MICHAEL C. HUNT,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-04-792)


Submitted:   September 27, 2005        Decided:   September 29, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathleen R. Kirby, Appellant Pro Se. Christopher Garrett Hill,
MEYER, GOERGEN & MARRS, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kathleen R. Kirby appeals the district court’s order

dismissing her 42 U.S.C. § 1983 (2000) complaint for lack of

subject matter jurisdiction.       We have reviewed the record and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.         See Kirby v. Genesis Properties & Hunt

Investments, CA-04-792 (E.D. Va. Apr. 8, 2005).          We dispense with

oral   argument   because    the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -